1    Melissa Baloian SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, California 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant JASON ROBINSON.
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                    )     Case No. 1:19-CR-00071-DAD-BAM
12                                                    )
                              Plaintiff,              )     STIPULATION AND ORDER TO
13                                                    )     MODIFY CONDITIONS OF PRETRIAL
                    vs.                               )     RELEASE
14                                                    )
     JASON ROBINSON,                                  )
15                                                    )
                              Defendant.              )
16                                                    )
                                                      )
17
                                              STIPULATION
18

19          IT IS HEREBY STIPULATED by and between the defendant, JASON ROBINSON,
20   through his counsel of record, Melissa Baloian, and the United States of America, by and
21   through its counsel, Kimberly Sanchez, that Mr. Robinson’s conditions of pretrial release be
22   modified to remove the condition of electronic monitoring listed in section (7)(m), in his
23   conditions of release.
24           In support of this stipulation the following is offered:
25          1.      Mr. Robinson has been on pretrial supervision for approximately 10 months.
26          2.      Mr. Robinson has complied with the terms and conditions of his pretrial release,
27               has maintained regular contact with pretrial services, has provided clean drug tests,
28               has attended counseling, and has complied with his electronic monitoring conditions.




                                                      -1-
1                  In addition, Mr. Robinson continues to attend substance abuse counseling. Mr.
2                  Robinson’s Third Party Custodian reports him to be doing well.
3             3.       The parties believe that the proposed modification is appropriate in light of Mr.
4                  Robinson’s performance on pretrial release.
5             4.       United States Pretrial Services Officer, Darryl Walker, is in agreement with the
6                  proposed modification.
7             IT IS SO STIUPLATED.
8
              Dated: January 13, 2020
9                                                                     /s/ MELISSA BALOIAN
                                                                      _____________________
10                                                                    Melissa Baloian
                                                                      Attorney for Defendant
11

12            Dated: January 13, 2020

13                                                                    /s/ KIMBERLY SANCHEZ
                                                                      _______________________
14
                                                                      Kimberly Sanchez
15                                                                    Assistant United States Attorney

16

17
     -------------------------------------------------------------------------------------------------------------------------
18

19                                                          ORDER
20

21   IT IS SO ORDERED.
22
     Dated:        January 13, 2020
23                                                                UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28




                                                                -2-
